Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification is withdrawn in view of the amendment to the title.

Allowable Subject Matter
Claims 1,3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 5, 8-11, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein at least some of the heat radiation fins extend from the outer peripheral portion of the heat radiation block toward the second electronic component, and are connected to a peripheral side portion of the case for heat radiation”.
The aforementioned limitations in combination with all remaining limitations of claim1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Suzuki and Weiland teach many of the limitations of claim 1 as per pages 3-4 of the non-final office action, neither Suzuki nor Weiland nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 1.

With respect to claims 3-4, the allowability resides in the overall structure of the device as recited in independent claim 3 and at least in part because claim 3 recites, “wherein the first electronic component and the third electronic component are disposed in a first region in which an electronic component having a large heat generation amount is disposed, and the second electronic component is disposed in a second region in which an electronic component having a heat generation amount smaller than that in the first region is disposed, and wherein some of the heat radiation fins extend from the first region toward the second region, and are connected to a peripheral side portion of the case for heat radiation”.
The aforementioned limitations in combination with all remaining limitations of claim 3 are believed to render said claim 3 and all claims dependent therefrom patentable over the art of record.

While Suzuki and Weiland teach many of the limitations of claim 3 as per the previous rejection to claim 1 on pages 3-4 of the non-final office action, neither Suzuki nor Weiland nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 3.

With respect to claims 6-7, the allowability resides in the overall structure of the device as recited in independent claim 6 and at least in part because claim 6 recites, “wherein the case for heat radiation includes a main body portion that holds a plurality of the heat radiation fins and the heat radiation block, the plurality of heat radiation fins have a predetermined height with which the heat radiation fins protrude substantially perpendicular to an opposite side of the first electronic component from the main body portion, and the heat radiation block includes an inner raised portion that protrudes to the first electronic component from the main body portion and an outer raised portion having a predetermined height with which the outer raised portion protrudes to the opposite side of the first electronic component from the main body portion”.
The aforementioned limitations in combination with all remaining limitations of claim 6 are believed to render said claim 6 and all claims dependent therefrom patentable over the art of record.

While Suzuki and Weiland teach many of the limitations of claim 6 as per the previous rejection to claim 1 on pages 3-4 of the non-final office action, neither Suzuki nor Weiland nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835